Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/851,800 which was filed on 4/17/2020 and is a CON of application 15/097,107 filed 04/12/2016. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered. 

Response to Amendment
In the response filed 8/10/2022, claims 1, 11, and 21 have been amended.  No claims have been canceled or added. Accordingly, claims 1-5, 7-15, 17-25, and 27-30 stand pending.

Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are moot in view of new grounds of rejection.
The applicant argues that Sinclair does not teach “wherein metadata added to a first chunk includes metadata pointing to each of the other chunks in the plurality of chunks and metadata added to each of the other chunks in the plurality of chunks includes … a row count of the row indices for that other chunk”, arguing that the state information as taught by Sinclair includes the row count for the entire result set of the query and not the row count for the rows returned as part of the data page.  While the examiner agrees that Sinclair does not teach that entire limitation, upon further review of the other cited references, Relkin teaches in figure 4 and paragraphs 42-43 dividing the search requests into multiple requests that are executed in parallel with the results of the parallel requests returned in chunks for a specific row index of that chunk, e.g. rows 11-20 and 21-30.  This means the result chunks include the row count metadata for the returned chunk and this row count sequentially points to the other chunks, e.g. row 20 from one chunk points to row 21 from another chunk due to the sequential nature of the rows.  When combined with the previous references this would be for the metadata and search results as taught by Sinclair.  Therefore, in view of the newly cited portions of Relkin, the examiner is not persuaded.

The applicant also argues that Sinclair does not teach “wherein a first other chunk is obtained using the metadata referencing the other chunks in the plurality of chunks from the first chunk”.  The examiner respectfully disagrees.  Sinclair teaches in paragraph 23 that the mid-tier cache responds to subsequent requests from the user for either the next or previous data page, which is interpreted to mean the mid-tier cache responds to request for data pages linked to the current data page, e.g. previous or next data page.  Sinclair gives the example of a requested page size of 20 rows and the mid-tier cache storing the results of those 20 rows in addition to the previous 20 rows and the next 20 rows to allow the mid-tier caching module to respond to subsequent requests for either the next or previous data page.  This means the other chunks of either the previous or next data page are obtained using the metadata from the first chunk of 20 rows from the initial request.  The applicant argues that Sinclair does not use the actual or estimated total row count to obtain the requested additionally rows, however the total row count is based off of the initial request of 20 rows that are returned to the user and the next and previous pages, which means the total row count is used to obtain the next or previous data pages.  Relkin also teaches in figures 2, 4, and paragraph 0051, that the search results are divided into multiple chunks and the server uses the row metadata to determine if another chunk is required to be returned.  For example, the server assigns a processing thread to retrieve search results for rows 1-10 and determines if the next chunk of results, 11-20, is needed and if so assigns and a processing tasks to retrieve the next chunk of results for the row count following the first chunk.  This means the metadata regarding the row count is used to obtain other chunks of results.  The examiner would also like to note that the URL metadata added to the chunks as taught by Ling in paragraphs 29-30 and 38-39 in the cited rejection would also teach the argued limitation.  Therefore, the examiner is not persuaded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-15, 17, 21-15, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US2014/0032590), hereinafter Sinclair, in view of Ling et al. (US2006/0069664), hereinafter Ling,  and Relkin et al. (US2017/0032038), hereinafter Relkin.

Regarding Claim 1:
Sinclair teaches:
A method comprising: executing a database query received from a client to generate a result set for the database query and dividing the result set into a plurality of chunks (Sinclair, abstract, [0019, 0023], note receiving a query and dividing it into data pages containing a specific number of rows to display only one data page to the user at a time.  For example, the mid-tier cache may contain 3 data pages of 20 rows each and only send the requested current data page to the user or 20 data rows); 
adding, by a processor, metadata to each of the plurality of chunks, wherein metadata added to a first chunk includes metadata pointing to each of the other chunks in the plurality of chunks, the other chunks in the plurality of chunks being indexed in a cloud storage based on the metadata (Sinclair, [0017-0019, 0022-0024, 0029], note receiving a query and dividing it into a plurality of chunks, e.g. data pages, that are based on the specified row count for the data pages, wherein the data page specification may comprise a row index indicating a position of the first row requested in the data rows of the result set along with a row count, e.g. page size, which is used to return the correct data page to the user. This is used to request and store chunks, e.g. pages, centered around and including the requested rows in the mid-tier cache to allow the system to respond to subsequent request for other chunks, e.g. pages, stored in the mid-tier cache system.  This is also interpreted as pointing to the other chunks stored in the mid-tier cache. Note that the mid-tier cache stores these data pages as well as state information, e.g. metadata, regarding the pages such as row count.  This is interpreted as the first chunk, e.g. data page, including metadata referencing a row count for each of the other chunks since it allows it to access the correct page when requesting either the previous or next page based on row count; note this is done before the results are returned to the user; note that the computer system that caches the plurality of chunks, e.g. data pages, may be a cloud based system; note that when the data chunks are returned to the user they include state information metadata, which means it was added to the data chunk); and 
providing the first chunk to the client and offloading the other chunks in the plurality of chunks to the cloud storage, wherein the other chunks are offloaded with respect to a computer network pipe on which the database query was received so that the other chunks of the plurality of chunks are accessible to the client simultaneously through multiple computer network pipes (Sinclair, figure 1, [0017-0019, 0023], note the first chunk, e.g. data page, is returned to the client and the other chunks are offloaded to the mid-tier cache computer system, which may be a cloud bases system. This cloud bases system is separate from the DBMS which the original request was sent so that the other chunks of the plurality of chunks are accessible to the client simultaneously through multiple computer network pipes), and wherein a first other chunk is obtained using the metadata referencing the other chunks in the plurality of chunks from the first chunk (Sinclair, [0020, 0023], note the mid-tier cache responds to subsequent requests from the user for either the next or previous data page, which is interpreted to mean the mid-tier cache responds to request for data pages linked to the current data page, e.g. previous or next data page; note the row count received from the current data page is used by the client application to update the paging UI controls in the UI 300, Sinclair teaches in paragraph 20 that the UI controls of the UI 300 can display the total number of data pages in the result set based on the page size, an indicator of the currently displayed data page within the total number of data pages, and allow the user to move forward and backward through the data pages.  This means the metadata referencing the other chunks is used to obtain the other chunks).  
While Sinclair teaches adding metadata for each data chunk, Sinclair doesn’t specifically teach the metadata includes a uniform resource locator (URL) and a row count of the row indices for that other chunk, and that the metadata was added while the data chunks where being generated.  And while Sinclair teaches providing the first chunk to the user, Sinclair doesn’t specifically teach providing the first chunk to the client simultaneously with the generation of one or more of the other chunks; and each of the multiple computer network pipes comprising a communication channel between the client and the cloud storage.  However, Ling is in the same field of endeavor, querying data, and Ling teaches:
metadata includes a uniform resource locator (URL) wherein a first other chunk is obtained using the metadata referencing the other chunks in the plurality of chunks from the first chunk (Ling, [0029-0030, 0038-0039], note the query results are divided into a plurality of chunks and metadata is added to the plurality of chunks; note a sequence indicator and link, e.g. URL, referencing other chunks are added.  When combined with the other references this would be with the metadata as taught by Sinclair)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ling as modified because this would improve result processing for large result sets as well as accessibility to the results.
While Sinclair as modified teaches providing the first chunk to the user, Sinclair as modified doesn’t specifically teach that the metadata was added while the data chunks where being generated and providing the first chunk to the client simultaneously with the generation of one or more of the other chunks; and each of the multiple computer network pipes comprising a communication channel between the client and the cloud storage.  However, Relkin is in the same field of endeavor, querying data, and Relkin teaches:
adding, by a processor, metadata to each of the plurality of chunks as they are generated (Relkin, [0025, 0034], note that the server may add metadata to the search results and then send the combined results to the user.  Since it is the server that is adding the metadata to the results before being sent to the user it is interpreted to be adding the metadata as the chunks are generated and when combined with the previous references would be for the result chunks as taught by Sinclair) wherein metadata added to a first chunk includes metadata pointing to each of the other chunks in the plurality of chunks and metadata added to each of the other chunks in the plurality of chunks includes a row count of the row indices for that other chunk, the other chunks in the plurality of chunks being indexed in a cloud storage based on the metadata (Relkin, figure 4, [0025, 0035, 0042-0043], note dividing the search requests into multiple requests that are executed in parallel; note that the results to the parallel requests are returned in chunks for a specific row index of that chunk, e.g. rows 11-20 and 21-30.  This means the result chunks include the row count metadata for the returned chunk and this row count sequentially points to the other chunks, e.g. row 20 from one chunk points to row 21 from another chunk due to the sequential nature of the rows.  When combined with the previous references this would be for the metadata and search results as taught by Sinclair).
providing the first chunk to the client simultaneously with the generation of one or more of the other chunks (Relkin, figure 2, claim 1, [0011, 0035, 0042-0044], note search results are processed and retrieved in parallel and delivered to the user as completed which means the first chunk is provided to the client simultaneously with the generation of one or more of the other chunks. When combined with the other cited references this would be for the chunks being stored in the cloud, e.g. mid-tier cache, as taught by Sinclair) and offloading the other chunks in the plurality of chunks, wherein the other chunks are offloaded with respect to a computer network pipe on which the database query was received so that the other chunks of the plurality of chunks are accessible to the client simultaneously through multiple computer network pipes, each of the multiple computer network pipes comprising a communication channel between the client and the cloud storage (Relkin, figure 2 and 4, [0035, 0042-0044], note the search results are divided into multiple chunks and offloaded to other processing tasks to execute and return through multiple connections, e.g. network pipe, accessible to the client simultaneously.  When combined with the previously cited references this would be for the partial results that are offloaded as taught by Sinclair), and wherein a first other chunk is obtained using the metadata referencing the other chunks in the plurality of chunks from the first chunk (Relkin, figures 2 and 4, [0035, 0042-0044, 0051], note the search results are divided into multiple chunks, e.g. rows 11-20 and 21-30, note the server uses the row metadata to determine if another chunk is required to be returned.  For example, the server assigns a processing thread to retrieve search results for rows 1-10 and determines if the next chunk of results, 11-20, is needed and if so assigns and a processing tasks to retrieve the next chunk of results.  This means the metadata regarding the row count is used to obtain other chunks of results).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Relkin as modified because Relkin teaches a system to perform asynchronous retrieval of search results and this would improve the retrieval of the search results and optimize the user of resources (Relkin, [0001, 0011, 0044]).

Regarding Claim 2:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
wherein two or more of the other chunks are downloadable from the cloud storage by the client in an asynchronous and parallel fashion, thereby decreasing database server resource requirements and increasing a speed at which the client may retrieve the other chunks (Sinclair, figures 1 and 7, [0005, 0017-0019, 0023-0024, 0066], note requesting data rows of the query results, note the results may be stored in a mid-tier cache system in the cloud allowing them to be accessed in an asynchronous and parallel fashion to the DBMS, note the system is a distributed system also meaning the plurality of chunks are accessible to the client in asynchronous and parallel fashion).

Regarding Claim 3:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
wherein the first chunk includes data from one or more of the other chunks in the plurality of chunks (Ling, abstract, [0029-0030, 0039], note the metadata contains a link referencing other chunks which is interpreted as data from one or more of the other chunks).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ling as modified because this would improve result processing for large result sets as well as accessibility to the results.

Regarding Claim 4:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
wherein execution of the database query is decoupled from consumption of the other chunks by the client so that generation of the other chunks is not limited by a speed at which the client consumes the other chunks (Sinclair, figures 1 and 7, [0005, 0017-0019, 0023-0024, 0029], note result chunks are stored in a mid-tier cache in the cloud allowing the user to obtain other chunks from the results separate from accessing the DBMS which is interpreted as the execution being decoupled).

Regarding Claim 5:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
wherein the other chunks in the plurality of chunks are offloaded to the cloud storage in parallel (Sinclair, figure 1, [0017-0019, 0023], note chunks are offloaded to the mid-tier cache computer system, which may be a cloud bases system) (Ling, figure 1 and 2, [0029-0030, 0039], note the query results are divided into a plurality of chunks, note the other chunks remain in cloud storage, e.g. offloaded, until accessed) (Relkin, abstract, claim 1, [0011], note search results are processed, retrieved and delivered in parallel to the user as completed, which means the first chunk is provided to the client simultaneously with the generation of one or more of the other chunks. When combined with the other cited references this would be for the chunks being stored in the cloud, e.g. mid-tier cache, as taught by Sinclair); 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ling as modified because this would improve result processing for large result sets as well as accessibility to the results.
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Relkin as modified because this would improve the retrieval of the search results and optimize the user of resources (Relkin, [0001, 0011]]).

Regarding Claim 7:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
wherein the other chunks of the plurality of chunks are cached on the cloud storage (Sinclair, figure 1, [0017-0019, 0023], note chunks are offloaded to the mid-tier cache computer system, which may be a cloud bases system) (Ling, figure 1 and 2, [0029-0030, 0039], note the query results are divided into a plurality of chunks, note the other chunks remain in cloud storage, e.g. offloaded, until accessed).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ling as modified because this would improve result processing for large result sets as well as accessibility to the results.

Claim 11 discloses substantially the same limitations as claim 1 respectively, except claim 11 is directed to a system comprising a memory and a processor operatively coupled to the memory (Ling, figure 1 and 7, note memory and processor), while claim 1 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 1.

Claim 12 discloses substantially the same limitations as claim 2 respectively, except claim 12 is directed to a system comprising a memory and a processor operatively coupled to the memory (Ling, figure 1 and 7, note memory and processor), while claim 2 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 2.

Claim 13 discloses substantially the same limitations as claim 3 respectively, except claim 13 is directed to a system comprising a memory and a processor operatively coupled to the memory (Ling, figure 1 and 7, note memory and processor), while claim 3 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 3.

Claim 14 discloses substantially the same limitations as claim 4 respectively, except claim 14 is directed to a system comprising a memory and a processor operatively coupled to the memory (Ling, figure 1 and 7, note memory and processor), while claim 4 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 4.

Claim 15 discloses substantially the same limitations as claim 5 respectively, except claim 15 is directed to a system comprising a memory and a processor operatively coupled to the memory (Ling, figure 1 and 7, note memory and processor), while claim 5 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 5.

Claim 17 discloses substantially the same limitations as claim 7 respectively, except claim 17 is directed to a system comprising a memory and a processor operatively coupled to the memory (Ling, figure 1 and 7, note memory and processor), while claim 7 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 7.

Claim 21 discloses substantially the same limitations as claim 1 respectively, except claim 21 is directed to a non-transitory computer readable medium having instructions executed by a processor (Ling, figure 1 and 7, note memory and processor), while claim 1 is directed to a method. Therefore claim 21 is rejected under the same rationale set forth for claim 1.

Claim 22 discloses substantially the same limitations as claim 2 respectively, except claim 22 is directed to a non-transitory computer readable medium having instructions executed by a processor (Ling, figure 1 and 7, note memory and processor), while claim 2 is directed to a method. Therefore claim 22 is rejected under the same rationale set forth for claim 2.

Claim 23 discloses substantially the same limitations as claim 3 respectively, except claim 23 is directed to a non-transitory computer readable medium having instructions executed by a processor (Ling, figure 1 and 7, note memory and processor), while claim 3 is directed to a method. Therefore claim 23 is rejected under the same rationale set forth for claim 3.

Claim 24 discloses substantially the same limitations as claim 4 respectively, except claim 24 is directed to a non-transitory computer readable medium having instructions executed by a processor (Ling, figure 1 and 7, note memory and processor), while claim 4 is directed to a method. Therefore claim 24 is rejected under the same rationale set forth for claim 4.

Claim 25 discloses substantially the same limitations as claim 5 respectively, except claim 25 is directed to a non-transitory computer readable medium having instructions executed by a processor (Ling, figure 1 and 7, note memory and processor), while claim 5 is directed to a method. Therefore claim 2521 is rejected under the same rationale set forth for claim 5.

Claim 27 discloses substantially the same limitations as claim 7 respectively, except claim 27 is directed to a non-transitory computer readable medium having instructions executed by a processor (Ling, figure 1 and 7, note memory and processor), while claim 7 is directed to a method. Therefore claim 27 is rejected under the same rationale set forth for claim 7.

Claim Rejections - 35 USC § 103

Claims 8-10, 18-20, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Ling, Relkin, and Bernstein et al. (US7302425), hereinafter Bernstein.

Regarding Claim 8:
Sinclair as modified shows the method as disclosed above;
While Sinclair as modified teaches returning the result set, Sinclair as modified does not specifically teach cleaning the result set. However, Bernstein is in the same field of endeavor, query management, and Bernstein teaches:
cleaning the result set (Bernstein, claim 26, note discarding query result file if it is expired.  When combined with the previously cited references this would be for the results sets in storage).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bernstein as modified because this would improve the efficiency and reliability of the system (Bernstein, column 3 line 62 – column 4 line 8). 

Regarding Claim 9:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
wherein cleaning the result set comprises setting an expiration date for the result set such that the client can no longer access the result set after the expiration date has passed (Bernstein, claim 26, note discarding query result file if it is expired, which means an expiration date was set.  When combined with the previously cited references this would be for the results sets in storage).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bernstein as modified because this would improve the efficiency and reliability of the system (Bernstein, column 3 line 62 – column 4 line 8).

Regarding Claim 10:
Sinclair as modified shows the method as disclosed above;
Sinclair as modified further teaches:
wherein cleaning the result set comprises setting system wide result set lifecycle policies to remove unwanted result sets (Bernstein, claim 26, note discarding query result file if it is expired, e.g. removing unwanted result sets.  When combined with the previously cited references this would be for the results sets in storage).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bernstein as modified because this would improve the efficiency and reliability of the system (Bernstein, column 3 line 62 – column 4 line 8).

Claim 18 discloses substantially the same limitations as claim 8 respectively, except claim 18 is directed to a system comprising a memory and a processor operatively coupled to the memory (Ling, figure 1 and 7, note memory and processor), while claim 8 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 8.

Claim 19 discloses substantially the same limitations as claim 9 respectively, except claim 19 is directed to a system comprising a memory and a processor operatively coupled to the memory (Ling, figure 1 and 7, note memory and processor), while claim 9 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 9.

Claim 20 discloses substantially the same limitations as claim 10 respectively, except claim 20 is directed to a system comprising a memory and a processor operatively coupled to the memory (Ling, figure 1 and 7, note memory and processor), while claim 10 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 10.

Claim 28 discloses substantially the same limitations as claim 8 respectively, except claim 28 is directed to a non-transitory computer readable medium having instructions executed by a processor (Ling, figure 1 and 7, note memory and processor), while claim 8 is directed to a method. Therefore claim 28 is rejected under the same rationale set forth for claim 8.

Claim 29 discloses substantially the same limitations as claim 9 respectively, except claim 29 is directed to a non-transitory computer readable medium having instructions executed by a processor (Ling, figure 1 and 7, note memory and processor), while claim 9 is directed to a method. Therefore claim 29 is rejected under the same rationale set forth for claim 9.

Claim 30 discloses substantially the same limitations as claim 10 respectively, except claim 30 is directed to a non-transitory computer readable medium having instructions executed by a processor (Ling, figure 1 and 7, note memory and processor), while claim 10 is directed to a method. Therefore claim 30 is rejected under the same rationale set forth for claim 10.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cumberland et al. (US2016/0225045) teaches performing parallel queries and asynchronously receiving and aggregating results into groups as they become available; Shein et al. (US2015/0227623) teaches sequentially receiving elements of a query and displaying a least a portion of the results; Krishnamurthy et al. (US2013/0275452) teaches parallel processing partial query streams; Kamvar et al. (US2007/0067329) teaches receiving partial query results at a time; Jahankhani et al. (US2017/0185655) teaches parallel processing a query while adding metadata to the results; Raz et al. (US2015/0269221) teaches metadata added to portions of query results stored offline; Zasman et al. (US2011/0060739) teaches adding metadata to search results; Deshpande et al. (“Caching multidimensional queries using chunks”, 1998);
Dunsmore (US10528627), teaches storing search results chunks in a remote result cache and returned to the user in paged result subsets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        9/23/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152